Opinion issued January 28, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-20-00301-CV
                           ———————————
                        KENDALL SHIVE, Appellant
                                       V.
                      SHIRLEY T. STINSON, Appellee


                  On Appeal from the 335th District Court
                         Bastrop County, Texas1
                      Trial Court Case No. 499-335


                         MEMORANDUM OPINION




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred this appeal to this Court. See Misc. Docket No. 20–9048 (Tex.
     Mar. 31, 2020); see also TEX. GOV’T CODE ANN. § 73.001 (authorizing transfer of
     cases).
      On March 17, 2020, appellant, Kendall Shive, filed a notice of appeal of the

trial court’s December 18, 2019 order granting appellee, Shirley T. Stinson,

summary judgment. On July 7, 2020, this appeal was abated, at appellant’s request,

to allow the parties an opportunity to finalize the terms of a settlement agreement.

      The parties, representing that they have reached such an agreement, have filed

a joint motion to reinstate the appeal and for disposition in accordance with the terms

of the agreement. The motion requests that we reinstate the appeal, vacate the trial

court’s December 18, 2019 order, dismiss the case in its entirety, order that all costs

on appeal be taxed against the parties who incurred the same, and order that this

Court’s mandate issue immediately. No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the parties’ motion, reinstate the appeal, vacate the trial

court’s December 18, 2019 order, and dismiss the case. See TEX. R. APP. P.

42.1(a)(2)(A), 43.2(e); see e.g., Jester Venture Ltd. v. Nash, No. 01-06-00512-CV,

2006 WL 2042358, at *1 (Tex. App.—Houston [1st Dist.] July 17, 2006, no pet.)

(mem. op.) (vacating trial court’s judgment and dismissing case on parties’ agreed

motion). We direct the Clerk of this Court that costs are to be taxed against the party

who incurred the same. See TEX. R. APP. P. 42.1(d). We further direct the Clerk of

this Court to issue the mandate immediately. See TEX. R. APP. P. 18.1(c). We

dismiss all other pending motions as moot.


                                           2
                                 PER CURIAM
Panel consists of Justices Hightower, Countiss, and Farris.




                                         3